FILED
                             NOT FOR PUBLICATION                            APR 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10348

               Plaintiff - Appellee,              D.C. No. 4:09-cr-00066-CW

  v.
                                                  MEMORANDUM *
HECTOR LUIS MONTERROZO,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Northern District of California
                      Claudia Wilken, District Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Hector Luis Monterrozo appeals from the 46-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
States, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28

U.S.C. § 1291. We affirm, but remand to correct the judgment.

      Monterrozo contends that the district court procedurally erred by failing to

consider the 18 U.S.C. § 3553(a) sentencing factors. The record indicates that the

court did properly consider the sentencing factors, and Monterrozo did not provide

any arguments requiring further explanation. See United States v. Ferguson, 560

F.3d 1060, 1065 (9th Cir. 2009).

      Monterrozo also contends that the sentence is substantively unreasonable. In

light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing

factors, the bottom-of-the-Guidelines sentence was not unreasonable. See Gall v.

United States, 552 U.S. 38, 51 (2007).

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the incorrect reference to § 1326(b). See United States v.

Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to

delete the reference to § 1326(b)).

      AFFIRMED; REMANDED to correct judgment.




                                           2                                     09-10348